DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 8-17 in the reply filed on 1/14/2021 is acknowledged.
Claim Rejections - 35 USC § 112
Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "target evaporation amount" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner construes the term as –- target evaporation amount per unit solidification ratio --. 
Claim 10 recites the limitation "evaporation amount" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the 
Claim 11 recites the limitation "evaporation amount" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner construes the term as –- evaporation amount per unit solidification ratio --. 
Claim 12 recites the limitation "target evaporation amount" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner construes the term as –- target evaporation amount per unit solidification ratio --.
Claim 13 recites the limitation "target evaporation amount" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner construes the term as –- target evaporation amount per unit solidification ratio --.
Claim 14 recites the limitation "the Ar gas outlet side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the claim is construed as -– an Ar gas outlet side --. 
Claim 15 recites the limitation "the Ar gas outlet side" in line 3.  There is insufficient antecedent basis for this 
Claim 16 recites the limitation "the measurement" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Specifically it is unclear to the Examiner whether the measurement refers to the measurement of the n-type dopant in the Ar gas or the measurement of the solidification ratio.  For purposes of examination, the measurement is construed as being the measurement of the solidification ratio.
Claim 17 recites the limitation "the measurement" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Specifically it is unclear to the Examiner whether the measurement refers to the measurement of the n-type dopant in the Ar gas or the measurement of the solidification ratio.  For purposes of examination, the measurement is construed as being the measurement of the solidification ratio.
Claim Objections
Claim 8 is objected to because of the following informalities:  the Applicants are suggested to indicate each step of the process with a new line indent such as before the phrase “a pulling step” in line 7.  Appropriate correction is required.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Specifically, while it is known in the art to control the claimed pulling conditions of Claim 8 to induce changes in dopant concentrations e.g. adjusting flow rate of an Ar gas along the surface of silicon crystal being pulled from a melt as disclosed in JP 2010-59032, the prior art is silent with respect to adjusting an amount of dopant per unit of solidification ratio to a target value as required by the instant claims and there is no suggestion in the art that said parameter would be known to the optimized.  US 2018/0291524 discloses a method of adjusting dopant concentration using a mathematical model that factors of volume of the silicon melt, however, does not account for solidification ratio based on the weight of the solid crystal as compared to the weight of the crystal melt.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/jt/ 2/11/2021

/MARK KOPEC/Primary Examiner, Art Unit 1761